Case 1:17-cv-00548-TSC Document 50-21 Filed 03/03/20 Page 1 of 3




                      EXHIBIT P
                 Case 1:17-cv-00548-TSC Document 50-21 Filed 03/03/20 Page 2 of 3


Lally, Claire M.

From:                              Wilkens, Scott B.
Sent:                              Friday, June 23, 2017 12:07 PM
To:                                Katie.Fallow@knightcolumbia.org; alex.abdo@knightcolumbia.org
Cc:                                Jameel.Jaffer@knightcolumbia.org; DeCell, Caroline M.; Stewart, Michael E.
Subject:                           Fwd: Knight: Item 5: Civil & Criminal Complaints




Begin forwarded message:

From: "Glass, David (CIV)" <David.Glass@usdoj.gov<mailto:David.Glass@usdoj.gov>>
Date: June 22, 2017 at 5:25:50 PM EDT
To: "Wilkens, Scott B." <SWilkens@jenner.com<mailto:SWilkens@jenner.com>>
Subject: RE: Knight: Item 5: Civil & Criminal Complaints

Scott –

Here is a list of the four civil actions of which ICE is aware in which its authority to conduct border searches of electronic
devices has been challenged:

Kam-Almaz v. United States, 96 Fed. Cl. 84 ( 2011) (No. 09-7C), appeal docketed, No. 2011-2059 (Fed. Cir. July 22, 2011)
Abidor v. Napolitano, 990 F. Supp.2d 260 (E.D.N.Y 2013) (No. 1:10-CV-04059) House v. Napolitano, 2012 WL 1038816 (D.
Mass. Mar. 28, 2012) (No. 1:11-CV-10852) Anibowei v. Lynch, No. 3:16-CV-3495 (N.D. Tex. filed Dec. 23, 2016)

David


From: Wilkens, Scott B. [mailto:SWilkens@jenner.com]
Sent: Friday, June 09, 2017 5:13 PM
To: Glass, David (CIV) <DGlass@CIV.USDOJ.GOV<mailto:DGlass@CIV.USDOJ.GOV>>
Subject: RE: Knight: Item 5: Civil & Criminal Complaints

David,

Thanks. Plaintiff is interested in the criminal as well as civil actions. With respect to the proposal regarding PACER,
could you please advise about the number of civil and the number of criminal actions?

Thanks,
Scott

From: Glass, David (CIV) [mailto:David.Glass@usdoj.gov]
Sent: Friday, June 09, 2017 2:12 PM
To: Wilkens, Scott B. <SWilkens@jenner.com<mailto:SWilkens@jenner.com>>
Subject: Knight: Item 5: Civil & Criminal Complaints

Scott –


                                                              1
                Case 1:17-cv-00548-TSC Document 50-21 Filed 03/03/20 Page 3 of 3
ICE advises that it knows of several civil actions in which searches of electronic devices have been challenged but that
numerous motions have been filed in criminal actions to suppress evidence obtained from searches of electronic
devices. Is plaintiff interested in the criminal actions? We propose with respect to both the civil and criminal actions
merely to identify the actions and to leave it to plaintiff to obtain from PACER whatever filings it wants.

David


________________________________
Scott B. Wilkens

Jenner & Block LLP
1099 New York Avenue, N.W.
Suite 900, Washington, DC 20001-4412 | jenner.com<http://protect-
us.mimecast.com/s/ESYtCYElEOIgEkG7uVbCAH?domain=jenner.com>
+1 202 639 6072 | TEL
SWilkens@jenner.com<mailto:SWilkens@jenner.com>
Download V-Card<https://protect-us.mimecast.com/s/vgBhCZ6m6PsxrPO6cxCwpa?domain=svcs.jenner.com> | View
Biography<http://protect-us.mimecast.com/s/6vW0C1wBwKUO2nv4u1HMc1?domain=jenner.com>

CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the
intended recipient(s). Any unauthorized use or disclosure of this communication is prohibited. If you believe that you
have received this email in error, please notify the sender immediately and delete it from your system.
________________________________




                                                             2
